Citation Nr: 0120786	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  97-25 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 28, 1995 for 
an award of special monthly compensation (SMC) at the R-1 
rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

The veteran had active service from February 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision granted service 
connection for malignant lymphoma at a 100 percent rate and 
the R-1 level of SMC based upon the grant of service 
connection for malignant lymphoma, effective June 27, 1995.  
After the veteran initiated appellate review, a November 1995 
rating decision found that the proper effective date for both 
the grant of service connection and for the R-1 level of SMC 
was April 28, 1995.  The veteran continued to dispute the 
effective date assigned, and the claim was referred to the 
Board.

In November 2000, the Board remanded this claim for 
additional VA treatment records, which have been obtained.  
The claim is once again before the Board. 

As an additional matter, the Board notes that the November 
2000 remand directed the RO, in part, to adjudicate the 
inextricably intertwined claim of entitlement to an effective 
date earlier than April 28, 1995, for a grant of service 
connection for malignant lymphoma.  If this intertwined claim 
was denied, the RO was to issue a statement of the case and 
provide the veteran with the opportunity to perfect his 
appeal of that issue.  The record reflects that the RO denied 
this issue in the March 2001 supplemental statement of the 
case.  However, the veteran did not submit a timely 
substantive appeal as to this issue.  Consequently, the Board 
has no jurisdiction to address whether the veteran is 
entitled to an earlier effective date for a grant of service 
connection for malignant lymphoma.  38 C.F.R. §§ 20.200-
20.202, 20.302 (2000).


FINDINGS OF FACT

1.  The RO received the veteran's claim for the R-1 and R-2 
rates of SMC based upon his service-connected multiple 
sclerosis on January 25, 1994.
2.  The veteran was awarded the R-1 level of aid and 
attendance on the basis of a grant of service connection for 
malignant lymphoma effective April 28, 1995.

3.  The earliest manifestation of malignant lymphoma was 
noted on April 28, 1995.

4.  Prior to April 28, 1995, the veteran was neither awarded 
nor entitled to SMC under 38 U.S.C.A. § 1114(o), the maximum 
rate of SMC under 38 U.S.C.A. § 1114(p), or SMC under 
38 U.S.C.A. § 1114(n).


CONCLUSION OF LAW

The proper effective date for a grant of aid and attendance 
level of SMC at the R-1 rate is April 28, 1995.  38 U.S.C.A. 
§§ 1114, 5110(a) (West 1991); 38 C.F.R. § 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

In this case, the only pertinent records identified were VA 
records sought in the November 2000 Board remand.  Another VA 
examination would not be useful in this claim, as the current 
level of disability from the veteran's MS is not in doubt.  
The veteran had been provided a statement of the case and 
supplemental statements of the case, which identify the 
requirements for an effective date prior to April 28, 1995 
for an award of special monthly compensation (SMC) at the R-1 
rate.  Further action does not appear to be warranted to 
comply with the Act.

The veteran stepped on a land mine in Vietnam in February 
1967, sustaining multiple injuries to his lower extremities.  
A September 1968 rating decision granted service connection 
for the residuals of these injuries, assigning a convalescent 
rating effective July 1968.  A March 1969 rating decision 
assigned a 50 percent evaluation overall for these wounds.  
That rating has remained in effect to date.

In September 1982, the RO received an initial claim for 
service connection for multiple sclerosis (MS).  The RO 
required further information, and sent the veteran a VA 
release form for private medical records in October 1982.  
The veteran was informed that he had one year to return that 
form.  In November 1984, the RO received the completed form.  
The RO obtained treatment records in support of the veteran's 
claim for service connection for MS.  While an October 1985 
rating decision denied service connection, following a 
January 1987 Board remand for further development, a December 
1987 rating decision granted service connection for MS, on a 
presumptive basis.  A May 1988 rating decision found the 
veteran individually unemployable as a result of his MS.

In July 1990, the RO received the veteran's first claim for 
SMC.  SMC is provided by statute at 38 U.S.C.A. § 1114 (West 
1991) and by regulation at 38 C.F.R. § 3.350 and § 3.352 
(2000).  A January 1991 rating decision granted a 100 percent 
schedular evaluation for the veteran's MS and granted SMC for 
aid and attendance at the L-2 rate effective July 1990.  A 
December 1991 rating decision granted SMC at the P-1 rate 
effective July 1990.  A February 1993 rating decision granted 
SMC at the K-1 rate effective January 1992.  

On January 25, 1994, the RO received the veteran's claim for 
SMC at the R-1 and R-2 rates based upon his MS.  A September 
1994 rating decision granted an M-2 rate of SMC, in lieu of 
the L-2 rate, effective February 1994.  The July 1995 rating 
decision on appeal granted service connection for malignant 
lymphoma, which was presumed the result of the veteran's 
exposure to herbicides in Vietnam, finding that this 
disability was 100 percent disabling.  That rating decision 
also granted SMC at the R-1 rate, effective June 27, 1995.  
The veteran has challenged the effective date assigned for 
the R-1 rate, and a November 1995 rating decision granted an 
effective date of April 28, 1995, for the R-1 rate, based 
upon malignant lymphoma.  The veteran has continued to 
vigorously dispute the effective date assigned.

The claims files reflect that the veteran was affirmatively 
diagnosed with malignant lymphoma in May 1995, and that the 
earliest notation of manifestations identified as being part 
of lymphoma was the April 28, 1995 VA treatment record.  That 
record showed that the veteran then had complaints of 
swelling on the right side of his face, and lymphoma was 
confirmed in May 1995 through a biopsy.  The veteran has 
conceded in correspondence to both the RO and the Board, most 
recently in May 2001, that the earliest manifestation of 
malignant lymphoma was April 28, 1995.  The treatment records 
obtained as a result of the November 2000 Board remand do not 
reflect any physical manifestation that was later identified 
as indicia of malignant lymphoma prior to April 28, 1995.

A "claim" is defined under 38 C.F.R. § 3.1(p) (2000) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The veteran's claim for additional 
SMC is most analogous to a claim for an increased rating.  
Claims for increased ratings are effective as of the date of 
receipt of claim, or date entitlement arose (i.e., when it is 
factually shown that the requirements for the increased 
rating are met), whichever is later.  An exception to this 
rule is that the effective date may be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, provided a claim is received by the 
VA within one year after that date.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(o) (2000).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. §§ 3.155(c), 3.157(a).

As noted in the November 1995 rating decision, the grant of 
an R-1 rate of aid and attendance (as distinguished from the 
L-2 rate of aid and attendance, which was granted effective 
July 1990) is predicated on the grant of service connection 
for malignant lymphoma.  In this respect, the R-1 rate of SMC 
is warranted for any veteran receiving SMC under 38 U.S.C.A. 
§ 1114(o); the maximum rate of SMC under § 1114(p), or at the 
intermediate rate authorized between § 1114(n) and § 1114(o); 
and who is in need of regular aid and attendance.  38 
U.S.C.A. § 1114(r)(1) (West 1991 & Supp. 2000).

38 U.S.C.A. § 1114(o) provides for SMC for a veteran who, as 
the result of service-connected disability, has suffered 
disability warranting entitlement to two or more rates 
provided under subsections (l) through (n) of section 1114.  
However, these additional rates may not be considered twice.  
Ultimately, a veteran must have more than one service-
connected disability that has resulted in two or more ratings 
under subsections (l) through (n).  In this case, an 
evaluation for MS cannot be rated more than once under 
subsections (l) through (n).  While the Board concedes that 
the veteran has been granted service connection for multiple 
shell fragment wounds, he has not alleged, nor does the 
record reasonably show, that these have caused blindness, 
deafness or loss of feet, which are contemplated in 
subsections (l) through (n).

Until the grant of service connection for malignant lymphoma, 
effective April 28, 1995, the veteran did not meet the 
statutory threshold for the R-1 rate of aid and attendance 
under the first part of 38 U.S.C.A. § 1114(r).  As of that 
date, the RO determined that multiple service-connected 
disabilities, MS and lymphoma, brought into play multiple 
evaluations under subsections (l) through (n).

Turning to the second part of 38 U.S.C.A. § 1114(r), which 
provides for a grant of the R-1 level of aid and attendance 
if the maximum rate of SMC is authorized under subsection 
(p), the Board notes that the July 1995 and November 1995 
rating decisions found that the intermediate rate was 
payable.  The intermediate rate was based on the loss of use 
of the left hand with loss of use of the left lower 
extremity, right arm weakness, residuals of the shell 
fragment wound, and bowel and bladder impairment.  The 
highest rate was not assigned, and has not been assigned to 
the veteran.  The veteran does not challenge this, nor does 
the record reasonably raise that the veteran's MS and shell 
fragment wounds warrant the highest rate available under the 
P level of SMC.  As such, an effective date prior to April 
28, 1995 for the grant of the R-1 level of SMC is not 
warranted under this provision.  

Finally, turning to the third method of payment of SMC at the 
R-1 rate, the veteran must show that he was entitled to the 
intermediate rate authorized under subsections (n) and (o).  
To date, the veteran has not been provided SMC at the N rate.  
Hence, an effective date prior to April 28, 1995 for the 
grant of the R-1 level of SMC is not warranted under this 
third provision.

Looking at the above, the earliest date that legal 
entitlement arose for payment of SMC at the R-1 rate was 
April 28, 1995, the effective date of service connection for 
malignant lymphoma.  While the veteran did indeed file a 
claim prior to that date, legal entitlement only arose as of 
that date.  The regulation governing effective dates provides 
that the effective date for a claim for increased 
compensation is the latter of the date of claim or 
entitlement arose.  In this case, the latter date is the date 
of entitlement, April 28, 1995.

The Board acknowledges the veteran's repeated arguments that 
his service-connected MS, in conjunction with his combat 
wounds, would allow for an effective date prior to April 28, 
1995, as he required aid and attendance of another person 
prior to that date.  The Board further acknowledges that the 
evidence clearly shows that the veteran required the aid and 
attendance of another person prior to April 1995, as he was 
assigned SMC at the aid and attendance rate, as a result of 
his MS, effective July 1990.  However, the fact that the 
veteran required the aid and attendance of another person 
does not automatically entitle him to SMC at the R-1 rate.  
Simply put, additional criteria must be met for a claimant to 
be entitled to SMC at the R-1 rate that is not required for 
payment of SMC at the aid and attendance rate.  For the 
reasons stated above, the Board has determined that the 
veteran did not meet this additional criteria for SMC at the 
R-1 rate until he was granted service connection for 
malignant lymphoma, effective April 28, 1995.  Accordingly, 
the Board concludes that the payment of SMC at the aid and 
attendance rate, rather than at the R-1 rate, adequately 
compensates the veteran for the severity of his service-
connected MS for the period prior to April 28, 1995.

"[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].


ORDER

An effective date prior to April 28, 1995 for a grant of 
special monthly compensation at the R-1 rate is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

